DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendment filed on 09/24/2021 has been considered. 

Allowable Subject Matter
Claim(s) 1-7 are allowed. 
Claims 14, 16, 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (20170059861) in view of Lowles et al. (2009/0160769) “Lowless”


As to claim 8, Furuya (Figs. 1A-14C) discloses an optical device (image display device 20 [0050]) comprising: 
a light source (laser light sources 101 [0053]); 
an optical system to which light from the light source is guided (light beams are scanned by micromirror system 106 directing an image onto screen 108 [0058,0060]); 
an actuator configured to move the optical system (the actuator includes a first actuator system 106 rotates MEMs micromirror devices 106a directing light to screen 108 which is moved in a positive or negative direction by a second magnetic actuator system including magnets and coils [0056,0057,0066,0067]); 
a support base supporting the actuator (magnetic actuator system is supported by holder 303 [0064-0067]); and 
a dynamic damper installed on a non-movable part on the support base (two plate springs 304 are bonded and fixed to 303a of holder 303 as well as bonded to support parts 302a of support plate 302 [0063,0064]). 

Furuya fails to teach wherein said
the actuator includes a suspension configured to support the optical system and to move the optical system. 

However, Lowles teaches 
Wherein the actuator includes a suspension configured to support the optical system and to move the optical system ([0052] teaches the optically  based user input device 321 is biased away from the switch arrangement 252 by virtue of a depressible suspension 253 comprising a support member 246, a biasing member 258, for example, a spring surrounding an actuation pin 256), wherein it would be obvious that the suspension would support and move the optical system.

Therefore, it would have been obvious to ordinary skill in the art before the effective filing date to combine Furuya’s apparatus with the teaching of Lowles as shown above, because it’s a matter of engineering choice. 

As to claim 9, Furuya (Figs. 1A-14C) discloses the optical system includes a screen on which an image is formed when the light from the light source is applied thereto (light beams scan the image onto screen 108 [0058,0060]), and the actuator drives the screen in an optical axis direction (magnetic actuator system including magnets and coils produces a driving force in the positive or negative direction moving screen 108 [0066,0067]). 

As to claim 10, Furuya (Figs. 1A-14C) discloses the optical system includes an optical member on which the light from the light source is incident (optics include scanning section 106 formed of MEMs micromirror devices 106a receiving light from the laser light sources [0056]), and the actuator drives the optical member to change a 

As to claim 11, Furuya (Figs. 1A-14C) discloses the optical member is a mirror, and the actuator rotates the mirror about at least one rotation axis (mirrors 106a are driven by drive circuit 203 to rotate about an axis controlling the reflected direction of light [0056]). 

Claim(s) 12, 13, 15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya in view of Lowles, and further in view of Kim (20070097322).

As to claim 12, Furuya as modified by Lowles does not expressly disclose a controller configured to detect whether an abnormality has occurred in the movement of the optical system and prohibit application of the light when the abnormality is detected. 
Kim discloses a controller configured to detect whether an abnormality has occurred in the movement of the optical system and prohibit application of the light when the abnormality is detected (when the detector determines that an abnormality occurs such as when actuation of the mirror fails, output of the laser light sources is stopped [0036,0037,0040]).
Before the effective filing date, it would have been obvious for a person of ordinary skill in the art to have prohibited application of light during malfunction as taught by Kim in the system of Furuya as modified by Lowles. The 

As to claim 13, Furuya as modified by Lowles does not expressly disclose the controller detects an abnormality of the actuator based on of a conduction state of an electric signal to the actuator, and prohibits application of the light when the abnormality of the actuator is detected. 
Kim discloses a controller configured to detect an abnormality of the actuator on the basis of a conduction state of an electric signal to the actuator, and prohibits application of the light when the abnormality of the actuator is detected (when actuation fails due to insufficient driving signal below a threshold, output of the laser light sources is stopped [0036,0037,0040]).
Before the effective filing date, it would have been obvious for a person of ordinary skill in the art to have prohibited application of light during malfunction as taught by Kim in the system of Furuya as modified by Lowles. The suggestion/motivation would have been to preventing excessively high intensity laser light being irradiated onto a screen while ensuring a viewer's safety [0010,0041].

As to claim 15, Furuya (Figs. 1A-14C) discloses a position detector configured to detect a movement position of the optical system, wherein the controller monitors position detection operation in the position detector (position detector detects actuation/movement of the screen and holder [0068])

 Kim discloses detection of an abnormality of an actuator during operation of the optical system, and prohibits application of the light when the abnormality of the actuator is detected (when actuation fails due to insufficient driving signal below a threshold, output of the laser light sources is stopped [0036,0037,0040]).
Before the effective filing date, it would have been obvious for a person of ordinary skill in the art to have prohibited application of light during malfunction as taught by Kim in the system of Furuya as modified by Lowles. The suggestion/motivation would have been to preventing excessively high intensity laser light being irradiated onto a screen while ensuring a viewer's safety [0010,0041].

As to claim 17, Furuya as modified by Lowles does not expressly disclose in initial control, the controller detects whether an abnormality has occurred in the movement of the optical system. 
Kim discloses in initial control, the controller detects whether an abnormality has occurred in the movement of the optical system (when actuation fails due to insufficient driving signal below a threshold, output of the laser light sources is stopped [0036,0037,0040]).
Before the effective filing date, it would have been obvious for a person of ordinary skill in the art to have prohibited application of light during malfunction as taught by Kim in the system of Furuya as modified by Lowles. The 

As to claim 18, Furuya (Figs. 1A-14C) discloses a position detector configured to detect a movement position of the optical system (position detector detects movement of the screen and holder [0068]); and 
a servo circuit configured to cause the movement of the optical system by the actuator to follow a target waveform based on a signal from the position detector, wherein during servo control of the optical system by the servo circuit, the controller drive the screen based on a difference between a drive waveform of the optical system and the target waveform (actuation of the screen and holder are then controlled by the waveform signal A applied to maintain the measured drive signal at a target waveform according to the detection motion [0068,0122,0123,0124]). 
Furuya as modified by Lowles does not expressly disclose prohibits application of the light. 
Kim discloses prohibits application of the light (when actuation fails due to insufficient driving signal below a threshold, output of the laser light sources is stopped [0036,0037,0040]).
Before the effective filing date, it would have been obvious for a person of ordinary skill in the art to have prohibited application of light during malfunction as taught by Kim in the system of Furuya as modified by Lowles. The suggestion/motivation would have been to preventing excessively high intensity laser light being irradiated onto a screen while ensuring a viewer's safety [0010,0041].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/            Primary Examiner, Art Unit 2628